Case 5:19-cv-01809-MWF-SP Document 26 Filed 09/02/20 Page 1 of 1 Page ID #:162



  1

  2
                                                                      JS-6
  3

  4

  5

  6

  7

  8                          UNITED STATES DISTRICT COURT
  9           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
 10

 11   UI SOOK HWANG,                          Case No.: 5:19-cv-01809-MWF-SP
                                              (San Bernardino Superior Court Case No.
 12                       Plaintiff,          CIVDS1923822)
 13   v.                                      ORDER ON STIPULATION FOR
                                              VOLUNTARY DISMISSAL WITH
 14 LOWE’S HOME CENTERS, LLC,                 PREJUDICE PURSUANT TO
    AND DOES 1 THROUGH 25,                    SETTLEMENT
 15 INCLUSIVE,

 16                       Defendants.
 17

 18         Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure and the
 19   Stipulation between plaintiff UI SOOK HWANG and Defendant LOWE’S HOME
 20   CENTERS, LLC, this action is dismissed with prejudice, in its entirety, with each
 21   party to bear its own costs.
 22         IT IS SO ORDERED.
 23

 24   Dated: September 2, 2020            ___________________________________
                                          MICHAEL W. FITZGERALD
 25
                                          United States District Judge
 26

 27

 28
                                        -1-
                 ORDER ON STIPULATION FOR VOLUNTARY DISMISSAL WITH
                         PREJUDICE PURSUANT TO SETTLEMENT
                                                             Ui Sook Hwang v. Lowes Home Centers
                                                                 Case No. 5 19-cv-01809-MWF-SP
